Title: To James Madison from Paul Hamilton, 21 December 1812
From: Hamilton, Paul
To: Madison, James


Sir,Navy Department 21 Decr 1812
On the subject of the Resolution of the honorable the House of Representatives, of the 16th: instant, I have the honor to state:
That in pursuance of the Resolution of congress of the 3rd March 1805, a gold medal, emblematical of the attacks on the town batteries & naval force of Tripoli, by the squadron under commre. Preble’s command, was presented to commre. Preble—in the manner stated in the enclosed letter dated May 17. 1806:
That one month’s pay was allowed, “exclusively of the common allowance, to all the petty officers, seamen & Marines of the squadron, who so gloriously supported the honor of the American flag, under the orders of their gallant commander in the several attacks”:
That no sword has been presented to either of the commission officers or midshipmen, who distinguished themselves in the several attacks:
And that it is not known to this Department, that there ever was made by Congress, a specific appropriation of 20.000$ for the purpose of carrying into effect the Resolution referred to.
With respect to that part of the Resolution which “requests the President to cause a sword to be presented to each of the Commission officers & midshipmen who distinguished themselves,[”] it is presumed that the President saw what to his mind appeared, difficulties of great delicacy, from the peculiar language of the Resolution. By the Resolution he was requested to present swords to such only as had distinguished themselves; and all having been represented to him, as having acted gloriously, he could not, in justice, draw with precision, a line of discrimination. He felt it is presumed a repugnance to the making of a selection which, by implication, would necessarily have cast an unmerited reproach upon all not therein included. A degradation of that kind, might have greatly injured the Service; & could not possibly have been grateful to the honorable feelings of the favored officers. I have the honor to be with the greatest respect Sir Y. most O S
Paul Hamilton
